Citation Nr: 1708654	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a hiatal hernia. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In November 2012, the Board remanded the claim for a Board hearing. However,in November 2016, the Veteran's attorney submitted a statement requesting to withdraw the Veteran's hearing request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In November 2016, the Veteran specifically withdrew the issue of entitlement to service connection for a hiatal hernia.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to service connection for a hiatal hernia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran through his attorney, in a correspondence dated November 2016, withdrew the issue of entitlement to service connection for a hiatal hernia; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed without prejudice.


ORDER

The appeal for the issue of entitlement to service connection for a hiatal hernia is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


